Citation Nr: 0213114	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  00-16 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness, to include the issue of whether waiver of 
recovery is precluded by bad faith. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Committee on Waivers and 
Compromises (Committee) of the St. Petersburg, Florida, 
Department of Veterans Affairs Regional Office (VARO), issued 
in January 2000.

The appellant failed to appear at a hearing before a member 
of the Board at the RO scheduled in April 2002 at his 
request.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).

The issue of entitlement to waiver of recovery of loan 
guaranty indebtedness, will be the subject of the remand 
herein.


FINDINGS OF FACT

1.  In September 1994, the appellant assumed a loan 
guaranteed, in part, by VA, for the purchase of a home in the 
State of Florida.

2.  A notice of default was received by VA in February 1997, 
which noted that the first default was in November 1996.

3.  The appellant made one payment of $632 in March 1997 in 
connection with his request that the VA refund his loan; in 
August 1997, the RO determined that the loan did not meet the 
criteria for refunding.

4.  The property was sold for an amount less than the 
outstanding principal, interest and foreclosure costs, and 
the resulting deficiency was charged to the appellant.

5.  In January 2000, the Committee determined that the 
appellant's actions which resulted in default and foreclosure 
constituted bad faith.

6.  The evidence in this case shows that the appellant's 
default was attributable to loss of employment and, further, 
it is shown by the evidence that the appellant was in contact 
with the VA regarding efforts to retain the property prior to 
the foreclosure.

7.  The appellant did not act in bad faith as it is not shown 
by the evidence that the appellant committed a deliberate or 
intentional act, over which he had complete control, which he 
knew would result in the creation of the indebtedness.  
Further, it is not shown by the evidence that he engaged in 
any deceptive dealing regarding the circumstances that led to 
the default and foreclosure on the subject property.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2002); 38 C.F.R. § 1.964(a)(1) 
(2001).

2.  The appellant's actions did not constitute fraud, 
misrepresentation or bad faith.  38 U.S.C.A. § 5302(c) (West 
1991); 38 C.F.R. § 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty-to-assist 
provisions of the VCAA do not apply to claims for waiver of 
recovery of overpayments.  Barger v. Principi, 16 Vet. App. 
132 (2002).

The veteran seeks waiver of recovery of loan guaranty 
indebtedness in the amount of $6,080.77.  The Committee has 
found waiver to be precluded by bad faith in the veteran's 
failure to cooperate with the refund repayment agreement 
because he made only one payment, leading to foreclosure and 
creation of the debt.  The veteran asserts that he did not 
intentionally fail to make the payments and his inability to 
meet his obligation was a result of loss of both his and his 
spouse's jobs and other accumulated debt.

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b).  In essence, 
"equity and good conscience" means fairness to both the 
appellant and to the government.  38 C.F.R. § 1.965(a).  
However, a finding of fraud, misrepresentation and/or bad 
faith on the part of the appellant precludes consideration of 
waiver of recovery of the debt.  38 C.F.R. § 1.965(c).  In 
other words, if fraud, misrepresentation, or bad faith is 
found, the elements of the standard of equity and good 
conscience are not for consideration, since the granting of 
waiver of recovery is precluded.

"Bad faith" denotes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the Government.  38 C.F.R. § 1.965(b)(2) 
(2001).  A determination of bad faith is based on the 
circumstances which led to the default and the foreclosure, 
as well as the appellant's attitude toward contractual 
obligations, and his actions or omissions with respect to 
avoiding foreclosure, as indicated by the evidence of record.

In September 1994, the appellant and his spouse assumed the 
mortgage on a home which was secured by a VA guaranteed loan.  
In February 1997, the mortgage holder submitted a Notice of 
Default indicating that the loan was in default for the month 
of November 1996 and subsequent payments.  It was indicated 
that the reason for the default was loss of income and 
unemployment.  It was also indicated that the home was for 
sale and that foreclosure was recommended.  Written notations 
on the back of that form indicate that the appellant reported 
that he had been laid off for 2 1/2 months and was going back 
to work in March 1997.  It was also indicated that the 
appellant's wife was working in telemarketing.  

In March 1997, the appellant submitted a Financial Status 
Report indicating that he was working and had a net monthly 
income of $1,754.60.  It was indicated that his spouse was 
unemployed and that he had a sixteen year old dependent.  He 
reported monthly expenses of $1,232, which included $600 for 
rent or mortgage payment, $100 for food, $170 for utilities 
and telephone, $100 for insurance, $100 for closing, and $212 
for child support payment.  He noted that he was a truck 
driver and that he pay varied from week to week.

In a March 1997 letter, the RO indicated that the appellant 
had requested that the VA refund his loan (purchase the loan 
from the mortgage company).  The RO indicated a list of items 
that the appellant should send in, including a payment of 
$631.46 to be paid immediately and the same amount to be paid 
each month thereafter until the refund decision had been 
made.  The record contains copies of two money orders in the 
total amount of $632 dated in March 1997 and made payable to 
the VA.

In June 1997, the mortgage holder requested to be informed 
whether the loan was approved or rejected for refund.  An 
August 1997 written notation indicates that the refunding was 
canceled due to the appellant's failure to cooperate.  In an 
August 1997 letter to the mortgage holder, the RO notified 
the lender that the loan did not meet the criteria for 
refunding and that foreclosure proceedings should be promptly 
instituted.  The payment of $632 made by the appellant was to 
be forwarded to the mortgage holder to be credited to the 
principal balance of the loan.

In an August 1997 letter to the appellant, the RO notified 
him that the refunding consideration was disapproved for the 
loan due to his failure to cooperate.  

A foreclosure sale on the home took place in March 1998.  VA 
was the successful bidder at the foreclosure sale and 
following the sale, title to the property was conveyed by the 
holder to VA.

In July 1998, VA paid the mortgage holder's loan guaranty 
claim, and the related loss to the Government, in the amount 
of $3,194.95 plus interest, was charged as a debt to the 
appellant and collection efforts were initiated.  A 
supplemental claim under guaranty in the amount of $2,885.82 
was paid in June 2000.

The January 2000 Decision on Waiver of Indebtedness of the 
Committee and the June 2000 statement of the case listed the 
amount of the loan guaranty indebtedness as $3,194.95, plus 
interest thereon.  In August 2001, at the appellant's 
request, the RO furnished a accounting which indicated that 
the total debt was $6,080.77, consisting of the initial 
amount of $3,194.95 and additional charges of $2,885.82 as 
detailed in the supplemental claim.  The appellant did not 
disagree with the accounting as provided by the RO, and there 
is no issue in appellate status with regard to the validity 
of the debt.

After review of the evidence of record, the Board does not 
find that the appellant's actions resulting in the default 
and foreclosure constituted bad faith.  Specifically, the 
Board finds no evidence of "willful intent" to seek an 
unfair advantage or "unfair or deceptive dealing" on the 
part of the appellant, with knowledge of the likely 
consequences, arising from his actions or omissions that 
resulted in the default in this case.  In this regard, there 
is no evidence of a deliberate act on the appellant's part, 
over which he had complete control, which he knew would 
result in the creation of the indebtedness.

In this case, it appears that the appellant was unable to pay 
the mortgage payments as a result of the loss of his 
employment in early 1997 and his wife's unemployment.  As a 
result, he could not thereafter afford his home loan payments 
while also providing for his other living expenses.  There is 
evidence in the record that he attempt to work with the VA to 
arrange refunding of the loan and he made one payment in 
March 1997.  He indicated that he had been out of work prior 
to March 1997 and that he wanted to attempt to retain his 
home.  There is no evidence in the record to contradict the 
facts as asserted by the veteran.  The record does 
corroborate that the veteran did make an attempt to avoid the 
foreclosure but was apparently unable to make payments.  
These facts therefore tend to support his version of the 
reasons for his default, although such circumstances do not 
excuse his default or exonerate him from liability on the VA-
guaranteed loan.  Nevertheless, the sole fact that the 
appellant failed to satisfy the terms of his security 
agreement does not generally amount to a finding of bad 
faith.  Consequently, these facts by themselves do not 
demonstrate deceptive dealing or a willful intent to seek an 
unfair advantage in connection with his default on this loan 
in February 1997.

A finding of bad faith would have to be supported by the 
events that caused the default and the actions taken by the 
appellant in response thereto.  However, as indicated above, 
the evidence on file discloses that the appellant's default 
was caused by loss of employment, an event outside of his 
direct control.  Moreover, the evidence shows that he was in 
contact with the VA in connection with his default and as a 
result, negotiations took place between the parties involving 
his efforts to delay or avoid foreclosure proceedings.  Bad 
faith is generally applicable where a veteran abandons his 
loan obligation and then takes no further action to either 
cure his default or mitigate the effect of his default upon 
initiation of foreclosure proceedings.  Thus, although the 
appellant's efforts to retain the property and have VA refund 
the loan proved to be unsuccessful, they were not generally 
consistent with a finding of bad faith, as defined by 
regulation.  The appellant's version of the events leading to 
his default in 1997 and his efforts to avoid foreclosure are 
supported by the record, to the extent that they have not 
been proven otherwise.

In view of the above, the Board concludes that the 
appellant's actions did not constitute bad faith, fraud or 
misrepresentation and therefore, waiver of recovery of the 
loan guaranty indebtedness is not precluded by law.



ORDER

To the extent of the finding of no fraud, misrepresentation, 
or bad faith on the part of the appellant, the appeal is 
resolved in his favor.



REMAND

In view of the favorable decision regarding the absence of a 
statutory bar to consideration of waiver of recovery of the 
appellant's loan guaranty indebtedness, the Board must remand 
this case to the agency of original jurisdiction for 
additional development and adjudication.  See 38 C.F.R. 
§ 19.9.  The RO should determine whether a waiver should be 
granted in accordance with 38 U.S.C.A. § 5302 (West 1991 & 
Supp. 2002) and 38 C.F.R. § 1.965(a).

As the RO must now adjudicate whether or not collection of 
the debt would be contrary to the standard of equity and good 
conscience, the veteran should be afforded the opportunity to 
submit an up to date financial status report.

This case is therefore REMANDED to the RO for the following 
action:

1.  The appellant should be requested to 
submit an updated Financial Status 
Report, VA Form 4-5655, with any 
additional supporting documentation 
regarding current income and expenses.  
With respect to this development request, 
reasonable efforts to document the action 
taken should be made and any lack of 
response or failure to cooperate should 
be clearly documented in the record.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.

3.  After information concerning the 
appellant's current financial status has 
been obtained, the case should be 
referred to the Committee for a 
determination as to whether or not 
collection of the debt would be contrary 
to the standard of equity and good 
conscience.  Supporting analysis and 
explanation must be provided.  If the 
findings remain adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to reply.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



